DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-9 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2021 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.32l(b).
The USPTO internet Web site contains terminal disclaimer forms which may beused. Please visit http://www.uspto.gov/forms/. The filing date of the application willdetermine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets allrequirements is auto-processed and approved immediately upon submission. For moreinformation about eTerminal Disclaimers, refer tohttp ://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10,739,323 B1 and claims 1-13 of 11,047,841 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are narrower and teach all the limitations of the respective instant claims, and the results are as followings:

Claim
Case 17/326,401
Claim
US 10,739,323 B2
1
a detector comprising:
1
A detector comprising: 
1
at least one of a smoke detection sensor, a carbon monoxide sensor and a temperature sensor for generating a detected measure; and 
1
a detection level, the detection level comprising a detection chamber and at least one of a smoke detection sensor, a carbon monoxide sensor and a temperature sensor, the at least one smoke detection sensor, carbon monoxide sensor and temperature sensor generating a detected measure; 
1
an alarm module for generating at least one of an audible alarm signal or a visual alarm signal; 
11
an alarm module to generate at least one of an audible alarm signal or a visual alarm signal; wherein upon determination that the second detected measure is above the predetermined threshold, the processor actuates the alarm module
1
a communication module for wirelessly communicating with a monitoring central station; 
1
an electronic level, the electronic level including: a communication module to wirelessly communicate with a monitoring central station; and 
1
an electric connection level for connecting the detector to an electrical power source and to a data link, the data link electrically interconnecting the detector to at least one remote wired detector,
7
a connection level, the connection level comprising: a connector plane for connecting the detector to an electrical power source and to a data link, the connector plane providing a plurality of protruding electric conducive sets of pins; a connector plate defining a plurality of connector receptacles, each connector receptacle having a set of apertures for receiving therethrough respective electric conducive sets of pins of the connector plane and electrically connecting therein corresponding mating connectors; and a mechanical protection mechanism for allowing access to only one mating connector
1
the electric connection level including a plurality of active data link mating connectors and a mechanical protection mechanism allowing electrical connection of the data link to only one of the plurality of active data link mating connectors while preventing electrical connection to the other active mating connectors; 
7
a connection level, the connection level comprising: a connector plane for connecting the detector to an electrical power source and to a data link, the connector plane providing a plurality of protruding electric conducive sets of pins; a connector plate defining a plurality of connector receptacles, each connector receptacle having a set of apertures for receiving therethrough respective electric conducive sets of pins of the connector plane and electrically connecting therein corresponding mating connectors; and a mechanical protection mechanism for allowing access to only one mating connector
1
a processor for receiving the detected measure, the processor comparing the detected measure with a predetermined threshold, actuating the alarm module when the detected measure is above the predetermined threshold and generating a message to be wirelessly communicated to the monitoring central station by the communication module, the message including the detected measure and a unique identifier of the detector, the processor further receiving a remote alarm message from the at least one remote wired detector through the data link and the electric connection level, the processor further actuating the alarm module upon receipt of the remote alarm message and forwarding the remote alarm to the monitoring central station with the unique identifier of the detector.
1
a processor for: receiving the detected measure; comparing the detected measure with a predetermined threshold; upon determination that the detected measure is above the predetermined threshold, actuating the fan for a predetermined period of time and requesting the at least one smoke detection sensor, carbon monoxide sensor and temperature sensor to generate a second detected measure; receiving the second detected measure; comparing the second detected measure with the predetermined threshold; and upon determination that the second detected measure is above the predetermined threshold, and generating a message to be wirelessly communicated to the monitoring central station by the communication module, the message including the second detected measure and a unique identifier of the detector.



Claim
Case 17/326,401
Claim
US 11,047,841 B1
1
a detector comprising:
1
A detector comprising: 
1
at least one of a smoke detection sensor, a carbon monoxide sensor and a temperature sensor for generating a detected measure; and 
1
at least one of a smoke detection sensor, a carbon monoxide sensor and a temperature sensor, the at least one smoke detection sensor, carbon monoxide sensor and temperature sensor generating a detected measure; and 
1
an alarm module for generating at least one of an audible alarm signal or a visual alarm signal; 
1
an alarm module for generating at least one of an audible alarm signal or a visual alarm signal; 
1
a communication module for wirelessly communicating with a monitoring central station; 
1
a communication module for wirelessly communicating with a monitoring central station; 
1
an electric connection level for connecting the detector to an electrical power source and to a data link, the data link electrically interconnecting the detector to at least one remote wired detector,
1
a connector plane for connecting the detector to an electrical power source and to a data link, the data link electrically interconnecting the detector to at least one remote wired detector; 
1
the electric connection level including a plurality of active data link mating connectors and a mechanical protection mechanism allowing electrical connection of the data link to only one of the plurality of active data link mating connectors while preventing electrical connection to the other active mating connectors; 
8
a connector plate defining a plurality of connector receptacles, each connector receptacle having a set of apertures for receiving therethrough respective electric conducive sets of pins of the connector plane and electrically connecting therein corresponding mating connectors; and a mechanical protection mechanism for allowing access to only one mating connector.
1
a processor for receiving the detected measure, the processor comparing the detected measure with a predetermined threshold, actuating the alarm module when the detected measure is above the predetermined threshold and generating a message to be wirelessly communicated to the monitoring central station by the communication module, the message including the detected measure and a unique identifier of the detector, the processor further receiving a remote alarm message from the at least one remote wired detector through the data link and the electric connection level, the processor further actuating the alarm module upon receipt of the remote alarm message and forwarding the remote alarm to the monitoring central station with the unique identifier of the detector.
1
a processor for receiving the detected measure, the processor comparing the detected measure with a predetermined threshold, actuating the alarm module when the detected measure is above the predetermined threshold and generating a message to be wirelessly communicated to the monitoring central station by the communication module, the message including the detected measure and a unique identifier of the detector, the processor further receiving a remote alarm message from the at least one remote wired detector through the data link and actuating the alarm module upon receipt of the remote alarm message and forwarding the remote alarm to the monitoring central station with the unique identifier of the detector.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mammoto et al. (Mammoto – US 8,816,867 B2) in view of Savolainen et al. (Savolainen – US 2015/0003475 A1) and Uchida (Uchida – US 2017/0249819 A1).

As to claim 1, Mammoto discloses a detector comprising:
at least one of a smoke detection sensor, a carbon monoxide sensor and a temperature sensor for generating a detected measure (Mammoto: Abstract, column 4 lines 8- column 5 lines 10, column 13 lines 4-17, FIG. 1, FIG. 6, and FIG. 14: A CO sensor container 18 is formed by protruding a portion of the cover 12 outside the chamber container 14. An electrochemical CO sensor 36 is built in the CO sensor container 18 as shown by a dotted line in FIG. 1(C). An opening hole 20 is formed on the surface of the cover 12 of the CO sensor container 18 so as to introduce CO gas with smoke flowing through hot air current due to a fire, into the internal CO sensor 36); and
an alarm module (Mammoto: FIG. 6 the alarm activation circuit 66) for generating at least one of an audible alarm signal or a visual alarm signal (Mammoto: column 4 lines 8-16, column 8 lines 9-27, column 19 lines 31-40, and FIG. 1: An alarm activation indicator lamp 11 is provided on the side surface of the mounting side of the cover 12); 
an electric connection level for connecting the detector to an electrical power source and to a data link (Mammoto: Abstract, column 4 lines 62-column 5 lines 10, column 5 lines 34-57, FIG. 3, and FIG. 6: The CO sensor 36 has a lead 44 that is connected to the circuit board 35 directly or with a connecting hardware to provide a detection signal according to CO gas concentration), the electric connection level including a plurality of active data link mating connectors (Mammoto: Abstract, column 4 lines 62-column 5 lines 10, column 5 lines 34-57, FIG. 3, and FIG. 6) and a mechanical protection mechanism allowing electrical connection of the data link to only one of the plurality of active data link mating connectors while preventing electrical connection to the other active mating connectors (Mammoto: Abstract, column 4 lines 62-column 5 lines 10, column 5 lines 34-57, column 19 lines 9-46, FIG. 3, and FIG. 6: in the above embodiments, the detector is connected to the fire receiver by signal line, and, when the detector determines a fire, the detector transmits an alarm activation signal to the fire receiver and the fire receiver gives a fire alarm. However, the configuration is not limited to this. The invention may also be applied to a detector that is not connected to the receiver, includes an alarm means, such as a buzzer, and gives a fire alarm by itself when determining a fire. The invention may also be applied to a detector that is powered by an internal battery and monitors alone a fire); 
a processor (Mammoto: FIG. 6 the processor 62)  for receiving the detected measure (Mammoto: column 7 lines 60 - column 8 lines 8, and FIG. 6: The processor 62 converts the smoke detection signal E1 from the light-reception amplifier circuit 58 into smoke data by an A/D converter 68 and converts the CO detection signal E2 obtained from the amplifier circuit 64 into CO data), the processor comparing the detected measure with a predetermined threshold (Mammoto: column 8 lines 3-column 9 lines 10, and FIG. 6-7), actuating the alarm module when the detected measure is above the predetermined threshold (Mammoto: column 4 lines 8-16, column 8 lines 9-27, column 19 lines 31-40, FIG. 1, and FIG. 7-9), the processor further receiving a remote alarm message from the at least one remote wired detector through the data link and the electric connection level (Mammoto: Abstract, column 4 lines 62-column 5 lines 10, column 5 lines 34-57, FIG. 3, and FIG. 6), the processor further actuating the alarm module upon receipt of the remote alarm message (Mammoto: column 4 lines 8-16, column 8 lines 9-27, column 19 lines 31-40, FIG. 1, and FIG. 7-9).

Mammoto does not explicitly disclose
a communication module for wirelessly communicating with a monitoring central station; 
the data link electrically interconnecting the detector to at least one remote wired detector;
the processor for generating a message to be wirelessly communicated to the monitoring central station by the communication module, the message including the detected measure and a unique identifier of the detector,
the processor further forwarding the remote alarm to the monitoring central station with the unique identifier of the detector.

However, it has been known in the art of fire monitoring systems to implement a communication module for wirelessly communicating with a monitoring central station; the data link electrically interconnecting the detector to at least one remote wired detector, the processor for generating a message to be wirelessly communicated to the monitoring central station by the communication module, the processor further receiving a remote alarm message from the at least one remote wired detector through the data link and the electric connection level, the processor further forwarding the remote alarm to the monitoring central station, as suggested by Savolainen, which discloses a communication module for wirelessly communicating with a monitoring central station (Savolainen: Abstract, [0003], [0020], [0022], [0037], [0051]-[0052], and FIG. 1-5: Signals sent and received by the processor 20 may include signaling information in accordance with an air interface standard of an applicable cellular system or non-cellular system, and/or any number of different wireline or wireless networking techniques, comprising but not limited to Wi-Fi, wireless local access network, WLAN, techniques such as Institute of Electrical and Electronics Engineers, IEEE, 802.11, 802.16, and/or the like); the data link electrically interconnecting the detector to at least one remote wired detector (Savolainen: [0019]-[0025], and FIG. 1: Connections 111 may be wired connections or alternatively they may be wireless connections. It is possible in some embodiments of the invention, that a sensor network comprises both wired and wireless connections 111), the processor for generating a message to be wirelessly communicated to the monitoring central station by the communication module (Savolainen: Abstract, [0003], [0020], [0022]-[0025], [0037], [0051]-[0052], and FIG. 1-5: In FIG. 1B on the other hand, if the sensor network is packet-switched it may benefit from an addressing scheme wherein each sensor 110 has an address unique in the sensor network, and gateway 120 also has an address. Using the addressing scheme, a first sensor not having a direct connection to gateway 120 may output a packet comprising sensor data to the sensor network connections 111 such that the packet comprises information identifying the first sensor as a source of the packet and the intended destination of the packet, which may be gateway 120 or a correspondent node beyond connection 112. When a second sensor receives the packet, it may be configured to observe that the packet has as a destination address the address of gateway 120 or that of a correspondent node beyond gateway 120, responsive to which the second sensor may route the packet toward the destination according to a routing table comprised in the second sensor), the processor further receiving a remote alarm message from the at least one remote wired detector through the data link and the electric connection level (Savolainen: [0019]-[0025], and FIG. 1: Connections 111 may be wired connections or alternatively they may be wireless connections. It is possible in some embodiments of the invention, that a sensor network comprises both wired and wireless connections 111), the processor further forwarding the remote alarm to the monitoring central station Savolainen: Abstract, [0003], [0020], [0022]-[0025], [0037], [0051]-[0052], and FIG. 1-5: In FIG. 1B on the other hand, if the sensor network is packet-switched it may benefit from an addressing scheme wherein each sensor 110 has an address unique in the sensor network, and gateway 120 also has an address. Using the addressing scheme, a first sensor not having a direct connection to gateway 120 may output a packet comprising sensor data to the sensor network connections 111 such that the packet comprises information identifying the first sensor as a source of the packet and the intended destination of the packet, which may be gateway 120 or a correspondent node beyond connection 112. When a second sensor receives the packet, it may be configured to observe that the packet has as a destination address the address of gateway 120 or that of a correspondent node beyond gateway 120, responsive to which the second sensor may route the packet toward the destination according to a routing table comprised in the second sensor).
Therefore, in view of teachings by Mammoto and Savolainen, it would have been obvious to one of the ordinary in the art before the effective filing date of the claimed invention to implement in the fire detection system of Mammoto to include a communication module for wirelessly communicating with a monitoring central station; the data link electrically interconnecting the detector to at least one remote wired detector, the processor for generating a message to be wirelessly communicated to the monitoring central station by the communication module, the processor further receiving a remote alarm message from the at least one remote wired detector through the data link and the electric connection level, the processor further forwarding the remote alarm to the monitoring central station, as suggested by Savolainen. The motivation for this is to implement a known alternative method for communication between detection units and a central control unit in a monitoring system.

The combination of Mammoto and Savolainen does not explicitly disclose a processor for generating a message to be wirelessly communicated to the monitoring central station by the communication module, the message including the detected measure and a unique identifier of the detector.
However, it has been known in the art of fire monitoring systems to implement a processor for generating a message to be wirelessly communicated to the monitoring central station by the communication module, the message including the detected measure and a unique identifier of the detector,  as suggested by Uchida, which discloses a processor for generating a message to be wirelessly communicated to the monitoring central station by the communication module, the message including the detected measure and a unique identifier of the detector (Uchida: Abstract, [0028], and FIG. 1: The fire alarm control unit 20 outputs signals requesting information on the smoke density to each of the smoke detectors 1-1, 1-2, and 1-3 at the same time periodically, for example, at a period of once every four seconds, and thereafter enters a standby state. The smoke detectors 1-1 to 1-3 are usually in a standby state. When the smoke detectors 1-1 to 1-3 obtain the signal requesting information on the smoke density from the fire alarm control unit 20, the smoke detectors 1-1 to 1-3 transmit a signal corresponding to the detected smoke density together with identification information on each of the smoke detectors 1-1 to 1-3. Transmission timing is set in advance for each of the smoke detectors 1-1 to 1-3 so that transmission does not overlap. Each of the smoke detectors 1-1 to 1-3 transmits information on the smoke density in accordance with their respective transmission timings. The fire alarm control unit 20 determines whether or not a fire has occurred based on the smoke density received from each of the smoke detectors 1-1 to 1-3). 
Therefore, in view of teachings by Mammoto, Savolainen, and Uchida it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the fire monitoring system of Mammoto and Savolainen, to include a processor for generating a message to be wirelessly communicated to the monitoring central station by the communication module, the message including the detected measure and a unique identifier of the detector, as suggested by Uchida. The motivation for this is to monitor conditions of smoke detectors.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mammoto et al. (Mammoto – US 8,816,867 B2) in view of Savolainen et al. (Savolainen – US 2015/0003475 A1) and Uchida (Uchida – US 2017/0249819 A1) and further in view of First Alert (First Alert - ADK-12 BRK-Kidde Smoke Alarm Adapter Plug).

As to claim 2, Mammoto, Savolainen, and Uchida disclose the limitations of claim 1 except for the claimed limitations of the detector of claim 1, wherein the plurality of active mating connectors including at least one of the following: a legacy Kidde TM pigtail, a 2014 or more recent Kidde TM pigtail, a Firex TM pigtail, a BRKTM pigtail, a First Alert TMpigtail, a Dicon TMpigtail and an American Sensor TMpigtail. 
However, it has been known in the art of connectors to implement  the plurality of active mating connectors including at least one of the following: a legacy Kidde TM pigtail, a 2014 or more recent Kidde TM pigtail, a Firex TM pigtail, a BRKTM pigtail, a First Alert TMpigtail, a Dicon TMpigtail and an American Sensor TMpigtail, as suggested by First Alert, which discloses the plurality of active mating connectors including at least one of the following: a legacy Kidde TM pigtail, a 2014 or more recent Kidde TM pigtail, a Firex TM pigtail, a BRKTM pigtail, a First Alert TMpigtail, a Dicon TMpigtail and an American Sensor TMpigtail (First Alert ADK-12 BRK-Kidde Smoke Alarm Adapter Plug).
Therefore, in view of teaching s by Mammoto, Savolainen, Uchida, and First Alert it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the fire monitoring system of Mammoto, Savolainen, and Uchida to include  the plurality of active mating connectors including at least one of the following: a legacy Kidde TM pigtail, a 2014 or more recent Kidde TM pigtail, a Firex TM pigtail, a BRKTM pigtail, a First Alert TMpigtail, a Dicon TMpigtail and an American Sensor TMpigtail, as suggested by First Alert. The motivation for this is to implement a known usage of fire detector connectors in a network.

As to claim 3, Mammoto, Savolainen, Uchida, and First Alert disclose the limitations of claim 1 further comprising the detector of claim 1, wherein the mechanical protection mechanism including a mating connector aperture (Mammoto: Abstract, column 4 lines 62-column 5 lines 10, column 5 lines 34-57, FIG. 3, and FIG. 6 and First Alert ADK-12 BRK-Kidde Smoke Alarm Adapter Plug).

As to claim 8, Mammoto, Savolainen, Uchida, and First Alert disclose the limitations of claim 3 further comprising the detector of claim 3, wherein the mechanical protection mechanism comprises:
a connector plate defining a plurality of connector receptacles (First Alert ADK-12 BRK-Kidde Smoke Alarm Adapter Plug), each connector receptacle having a set of apertures for receiving therethrough respective electric conducive sets of pins of the connector plane and electrically connecting therein corresponding mating connectors (Mammoto: Abstract, column 4 lines 62-column 5 lines 10, column 5 lines 34-57, FIG. 3, and FIG. 6 and First Alert ADK-12 BRK-Kidde Smoke Alarm Adapter Plug); and
a mechanical protection mechanism for allowing access to only one mating connector (Mammoto: Abstract, column 4 lines 62-column 5 lines 10, column 5 lines 34-57, FIG. 3, and FIG. 6 and First Alert ADK-12 BRK-Kidde Smoke Alarm Adapter Plug). 

As to claim 9, Mammoto, Savolainen, Uchida, and First Alert disclose the limitations of claim 8 further comprising the detector of claim 8, wherein the mating connectors of the connector plate comprise at least two of the following: a mating connector for a legacy Kidde™ pigtail, a mating connector for a 2014 or more recent Kidde™ pigtail, a mating connector for a Firex™ pigtail, a mating connector for a BRK™ pigtail, a mating connector for a First Alert™ pigtail, a mating connector for a Dicon™ pigtail and a mating connector for an American Sensor™ pigtail (Mammoto: Abstract, column 4 lines 62-column 5 lines 10, column 5 lines 34-57, FIG. 3, and FIG. 6 and First Alert ADK-12 BRK-Kidde Smoke Alarm Adapter Plug). 

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mammoto et al. (Mammoto – US 8,816,867 B2) in view of Savolainen et al. (Savolainen – US 2015/0003475 A1) and Uchida (Uchida – US 2017/0249819 A1) and further in view of Marman et al. (Marman – US 6,624,750 B1).

As to claim 4, Mammoto, Savolainen, and Uchida disclose the limitations of claim 1 except for the claimed limitations of the detector of claim 1, further comprising: a memory for storing a first phone number for the monitoring central station; and wherein: a cellular module for communicating with the monitoring central station using the first phone number. 
However, it has been known in the art of monitoring system to implement a memory for storing a first phone number for the monitoring central station; and wherein: a cellular module for communicating with the monitoring central station using the first phone number,  as suggested by Marman, which discloses a memory for storing a first phone number for the monitoring central station; and wherein: a cellular module for communicating with the monitoring central station using the first phone number (Marman: Abstract, column 9 lines 66-column 10 lines 13, column 24lines 64- column 25 lines 18, and FIG. 1-3: The autodialer preferably stores a primary telephone number and a back-up telephone number. Base station 12 first attempts to dial the primary phone number, and after three failed attempts, it makes three attempts to dial the back-up phone number. If all attempts fail, a phone line trouble condition is indicated on one of LEDs 36).
Therefore, in view of teachings by Mammoto, Savolainen, Uchida, and Marman, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the fire monitoring system of Mammoto, Savolainen, and Uchida to include a memory for storing a first phone number for the monitoring central station; and wherein: a cellular module for communicating with the monitoring central station using the first phone number,  as suggested by Marman. The motivation for this is to provide a designated contact in response to an emergency event.

As to claim 5, Mammoto, Savolainen, Uchida, and Marman disclose the limitations of claim 4 further comprising the detector of claim 4, wherein: the memory further stores a second phone number for the monitoring central station; the cellular module communicates with the monitoring central station using the second phone number when a communication with the monitoring central station using the first phone number is not established; and the cellular module reports to the processor that the communication using the first phone number for the monitoring central station is not established (Marman: Abstract, column 9 lines 66-column 10 lines 13, column 24 lines 64 - column 25 lines 18, and FIG. 1-3: The autodialer preferably stores a primary telephone number and a back-up telephone number. Base station 12 first attempts to dial the primary phone number, and after three failed attempts, it makes three attempts to dial the back-up phone number. If all attempts fail, a phone line trouble condition is indicated on one of LEDs 36). 

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mammoto et al. (Mammoto – US 8,816,867 B2) in view of Savolainen et al. (Savolainen – US 2015/0003475 A1), Uchida (Uchida – US 2017/0249819 A1) and Marman et al. (Marman – US 6,624,750 B1), and further in view of Yamazaki et al. (Yamazaki – US 2014/0121787 A1).

As to claim 6, Mammoto, Savolainen, Uchida and Marman disclose the limitations of claim 1 further comprising the detector of claim 4, wherein: 
the communication module comprises a Wi-Fi module (Savolainen: Abstract, [0003], [0020], [0022], [0037], [0051]-[0052], and FIG. 1-5: Signals sent and received by the processor 20 may include signaling information in accordance with an air interface standard of an applicable cellular system or non-cellular system, and/or any number of different wireline or wireless networking techniques, comprising but not limited to Wi-Fi, wireless local access network, WLAN, techniques such as Institute of Electrical and Electronics Engineers, IEEE, 802.11, 802.16, and/or the like); 
the unique identifier of the detector is at least one of: an 8-digit Device ID and an IPv6 address (Savolainen: [0028], [0031], [0034], [0041], [0051], and FIG. 1-5: the metadata request comprises an identifier of the correspondent node, such as for example a domain name, an IPv4 address or an IPv6 address); 
the communication module wirelessly communicates with the monitoring central station using one of the following protocols: IPv4, IPv6, a monitoring central station standard protocol, an Ethernet protocol or a proprietary protocol (Savolainen: [0028], [0031], [0034], [0041], [0051], and FIG. 1-5: Signals sent and received by the processor 20 may include signaling information in accordance with an air interface standard of an applicable cellular system or non-cellular system, and/or any number of different wireline or wireless networking techniques, comprising but not limited to Wi-Fi, wireless local access network, WLAN, techniques such as Institute of Electrical and Electronics Engineers, IEEE, 802.11, 802.16, and/or the like). 
The combination of Mammoto, Savolainen, and Uchida does not explicitly disclose the detector further comprises a memory for storing an IP address for the monitoring central station.
However, it has been known in the art of monitoring system to implement the detector further comprises a memory for storing an IP address for the monitoring central station,  as suggested by Yamazaki, which discloses the detector further comprises a memory for storing an IP address for the monitoring central station (Yamazaki: Abstract, [0403], [0406], and FIG. 22: The fire alarm 841 in the toilet 805 detects fire, the fire alarm 841 transmits the IP address of the central control device 120 and information on occurrence of fire (see FIG. 22A). When the central control device 120 receives the information, the central control device 120 performs arithmetic processing in which device information stored in the memory unit 124 and the IP address are compared, identifies a place where fire occurs, and makes the display device 821 display information for indicating the occurrence of fire and a place where fire occurs (see FIG. 22C)).
Therefore, in view of teachings by Mammoto, Savolainen, Uchida, Marman, and Yamazaki, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the fire monitoring system of Mammoto, Savolainen, Uchida and Marman to include the detector further comprises a memory for storing an IP address for the monitoring central station, as suggested by Yamazaki. The motivation for this is to provide a designated contact in response to an emergency event.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mammoto et al. (Mammoto – US 8,816,867 B2) in view of Savolainen et al. (Savolainen – US 2015/0003475 A1) and Uchida (Uchida – US 2017/0249819 A1) and further in view of Recker et al. (Recker – US 2012/0223646 A1).

As to claim 7, Mammoto, Savolainen, and Uchida disclose the limitations of claim 1 further comprising the detector of claim 1, further comprising:
a 433/915 MHz wireless transceiver for wireless communicating with at least one wireless detector in a vicinity of the detector, the 433/915 MHz transceiver receives from the at least one wireless detector a wireless alarm message; and
wherein the processor receives the wireless alarm message, and upon receipt of the wireless alarm message actuates the alarm module and generates a message to be wirelessly communicated to the monitoring central station by the communication module (Savolainen: Abstract, [0003], [0020], [0022], [0037], [0051]-[0052], and FIG. 1-5: Signals sent and received by the processor 20 may include signaling information in accordance with an air interface standard of an applicable cellular system or non-cellular system, and/or any number of different wireline or wireless networking techniques, comprising but not limited to Wi-Fi, wireless local access network, WLAN, techniques such as Institute of Electrical and Electronics Engineers, IEEE, 802.11, 802.16, and/or the like), the message including the wireless alarm message and a unique identifier of the detector (Uchida: Abstract, [0028], and FIG. 1: The fire alarm control unit 20 outputs signals requesting information on the smoke density to each of the smoke detectors 1-1, 1-2, and 1-3 at the same time periodically, for example, at a period of once every four seconds, and thereafter enters a standby state. The smoke detectors 1-1 to 1-3 are usually in a standby state. When the smoke detectors 1-1 to 1-3 obtain the signal requesting information on the smoke density from the fire alarm control unit 20, the smoke detectors 1-1 to 1-3 transmit a signal corresponding to the detected smoke density together with identification information on each of the smoke detectors 1-1 to 1-3. Transmission timing is set in advance for each of the smoke detectors 1-1 to 1-3 so that transmission does not overlap. Each of the smoke detectors 1-1 to 1-3 transmits information on the smoke density in accordance with their respective transmission timings. The fire alarm control unit 20 determines whether or not a fire has occurred based on the smoke density received from each of the smoke detectors 1-1 to 1-3).  (C6)
The combination of Mammoto, Savolainen, and Uchida does not explicitly disclose a 433/915 MHz wireless transceiver for wireless communicating with at least one wireless detector in a vicinity of the detector, the 433/915 MHz transceiver receives from the at least one wireless detector a wireless alarm message.
However, it has been known in the art of monitoring systems to implement a 433/915 MHz wireless transceiver for wireless communicating with at least one wireless detector in a vicinity of the detector, the 433/915 MHz transceiver receives from the at least one wireless detector a wireless alarm message, as suggested by Recker, which discloses a 433/915 MHz wireless transceiver (Recker: FIG. 7 the interface component 704) for wireless communicating with at least one wireless detector in a vicinity of the detector (Recker: [0050]-[0051], and FIG. 7: The interface component 704 can receive an input from a disparate device (e.g., the remote control 500 of FIG. 5, the sensor 610 of FIG. 6, . . . ). The interface component 704 can provide various adaptors, connectors, channels, communication paths, etc. to enable interaction with the disparate device. Pursuant to an illustration, the input can be wirelessly transmitted (e.g., via an RF signal, an IR signal, . . . ) from the disparate device to the interface component 704; thus, the interface component 704 can be a receiver and/or a transceiver that obtains the wirelessly transferred signal), the 433/915 MHz transceiver receives from the at least one wireless detector a wireless alarm message (Recker: Abstract, [0047], [0050]-[0051]: radio frequency identification ( RFID) can be utilized to provide the input to the interface component 704 , and FIG. 7; thus, it is reasonable/obvious to interpret that the interface component as using 433/915 MHz transceiver since the 433/915 MHz are known frequencies used in the Radio frequency identification technology).
Therefore, in view of teachings by Mammoto, Savolainen, Uchida and Recker, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the fire monitoring system of Mammoto, Savolainen, and Uchida, to include a 433/915 MHz wireless transceiver for wireless communicating with at least one wireless detector in a vicinity of the detector, the 433/915 MHz transceiver receives from the at least one wireless detector a wireless alarm message, as suggested by Recker. The motivation for this is to wirelessly monitor conditions of detectors.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hofmann et al., US 2019/0294165 A1, discloses unmanned vehicle, system, and method for initiating a fire extinguishing action.
Hoeft, US 9,852,620 B1, discloses system and method for detecting sound and performing an action on the detected sound.
Divakara et al., US 9,846,487 B2, discloses method of using PIR arrays for gesture recognition in security systems.
Shin et al. 2020 The System That Cried Wolf: Sensor Security Analysis of Wide-area Smoke Detectors for Critical Infrastructure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684